Citation Nr: 1643326	
Decision Date: 11/14/16    Archive Date: 12/01/16

DOCKET NO.  12-33 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to special monthly compensation (SMC) based upon the need for aid and attendance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1979 to October 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In February 2015, the Board denied the Veteran's claim for SMC based upon the need for aid and attendance and housebound status.  The Veteran appealed the February 2015 denial to the United States Court of Appeals for Veterans Claims (Court), which, in a May 2016 Memorandum Decision, affirmed the portion of the Board's decision that denied SMC based on housebound status and set aside and remanded the portion of the Board's decision that denied SMC based upon the need for aid and attendance for further action consistent with the Memorandum Decision. 

In October 2016, the Veteran waived consideration by the Agency of Original Jurisdiction (AOJ) of any newly submitted evidence.  See 38 C.F.R. § 20.1304(c).  


FINDINGS OF FACT

1.  The Veteran is service-connected for posttraumatic stress disorder (PTSD), rated as totally disabling.  He does not have any additional service-connected disabilities.

2.  The Veteran is in need of the regular aid and attendance of another person due to his service-connected PTSD.



CONCLUSION OF LAW

The criteria for the assignment of SMC based on the need for regular aid and attendance are met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION 

SMC at the aid and attendance rate is payable when the Veteran is helpless or so nearly helpless due to service-connected disability that he requires the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l).  As relevant to this case, the Veteran must show a factual need for aid and attendance due to service-connected PTSD.  38 C.F.R. § 3.350(b)(3).

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself, or attend to the wants of nature.  It also includes the frequent need of adjustment of any special prosthetic or orthopedic appliances or either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to a claimant's daily environment.  38 C.F.R. § 3.352(a). 

The particular personal functions which the Veteran is unable to perform should be considered in connection with the claimant's condition as a whole.  The evidence need only establish that the Veteran is so helpless as to need regular aid and attendance, not constant need.  38 C.F.R. § 3.352(a). 

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held that it was not required that all of the disabling conditions enumerated in the provisions of 38 C.F.R. 
§ 3.352(a) be found to exist to establish eligibility for aid and attendance, but that such eligibility required at least one of the enumerated factors be present.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

In his February 2005 written statement, the Veteran reported that he slept for nineteen hours per day, experienced memory problems that prevented him from cooking and driving, and had difficulty managing medication.  

In a February 2010 VA SMC worksheet completed by the Veteran, he reported that he required assistance with preparing meals, personal hygiene, and medication management due to concentration problems and fatigue.  He further reported that he was easily stressed by daily hygiene activities.  It was noted that the Veteran could not stand for long periods of time due to vertigo.  

In March 2010, the Veteran submitted several lay statements from his wife, mother, and friends in support of his claim.  They reported that the Veteran had noticeable PTSD type symptoms, to include memory loss, concentration problems, inability to function independently, inability to maintain social relationships, excessive sleepiness, depression, and inability to maintain personal hygiene as well as physical disabilities, to include frequent falls.  His wife reported that the Veteran began to wet the bed and that he was very depressed and that she recently hid his guns from him.  They believed that the Veteran needed aid and attendance at home.

The Veteran submitted a statement in March 2010, indicating that he could not walk very far without falling, was too weak to prepare his own meals or keep himself clean, needed assistance to bathe and shower, and could not concentrate long enough to administer his own medication.  He reported sleeping excessively and being too debilitated and stressed to leave the house.  

Later that month, he underwent a VA SMC examination.  His wife drove him to the examination, and he entered on an automated scooter.  He denied being permanently bedridden.  He asserted that he could manage his finances with the help of his wife.  He noted daily dizziness due to polypharmacy.  He again reported that he needed assistance in preparing meals, maintaining personal hygiene (in that his wife assists him with bathing, shaving and toileting), and medication management.  He reported leaving the house only for medical appointments and errands with his wife because he did not like noise, overcrowding, or associating with other people.  

VA mental health clinic (MHC) records from June 2009 to July 2012 reflect that the Veteran had manageable PTSD symptoms and was repeatedly assessed as stable.  He regularly sought VA treatment for physical medical conditions, including diabetes, hypertension, and suspected heart disease.  VA treatment records from June 2009 to July 2012 show that he was fully communicative and cooperative with VA treating clinicians when seeking medical care.  

A September 2012 VA SMC examination worksheet reflects that the Veteran was able to feed himself and manage his finances.  However, he needed assistance with preparing meals, maintaining personal hygiene, and medication management.  He reported that chronic pain, weakness, shortness of breath, and short-term memory loss affected his activities of daily living.  The Veteran denied leaving the house without someone accompanying him.  

The medical evidence and lay statements by and on behalf of the Veteran are consistent with the need for aid and attendance.  Specifically, the September 2012 VA Aid and Attendance examiner recorded the Veteran's statement that he has short-term memory loss and that he requires mild to moderate assistance from his wife due to weakness and shortness of breath.  Further, the evidence of record shows that the service-connected PTSD caused stress that interfered with daily hygiene tasks, memory problems that prevented him from cooking and driving, depression and excessive sleepiness that interfered with activities of daily living, and concentration problems that interfered with medication management.  Moreover, the Board finds that the lay and medical evidence of record are both competent and credible to establish that he requires daily personal assistance from others as a result of his service-connected PTSD to protect him from the hazards or dangers incident to his daily environment.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Accordingly, affording the Veteran the benefit of the doubt, the criteria are satisfied to award SMC based on the need aid and attendance of another person.  Thus, the appeal is granted.


ORDER

SMC based on the need for regular aid and attendance is granted. 



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


